ON MOTION FOR REHEARING.
In its motion for rehearing Shell says "the opinion imposes liability upon this defendant for a tort which was neither pleaded nor submitted to the jury." Some repetition of what is stated in the opinion is necessary in answering this charge. We reiterate this is an action for damages for personal injuries resulting from the handling of a poisonous chemical furnished by Shell to Orr's employer and used as Shell specified in written directions. It is not *Page 298 
disputed that Shell furnished the chemical. Shell's own chemist testified he knew the chemical was toxic.
As we read the record the tort pleaded and submitted was the failure of Shell to warn of the danger known to it in using the chemical. In order to impose this duty to warn on Shell, plaintiff attempted to prove that Strain, Shell's inspector on the premises, was authorized by Shell to direct the handling of the chemical, assumed control of Orr and ordered him to work in a manner causing exposure to the chemical when Strain should have known the chemical was toxic. But plaintiff did not need to assume such burden because of the well-established rule that imposes directly a duty to warn on one who supplies an article he knows is likely to be dangerous for the use intended.
What was the charge pleaded? We repeat the words of the petition, omitting such as are unnecessary to this discussion: "Plaintiff states Shell furnished certain chemicals for the manufacture of insecticides [which] were poison chemicals and Shell knew of the danger to the health of persons working with same more specifically plaintiff herein. Shell neglected, failed and omitted to warn plaintiff of the known dangers to his health and body in working with the said chemicals when Shell knew of the danger to the human body in working with the said chemicals and Shell further knew that plaintiff was unaware of said dangers."
What was the charge submitted? We repeat the words of plaintiff's principal instruction again omitting such as are unnecessary to this discussion: "The court instructs the jury that if you find the plaintiff was ordered by his employer to work at mixing or compounding certain insecticides according to prescribed formula of Shell in a manner that his skin and body was exposed to and did have contact with said chemicals and that as a direct result plaintiff was made sick and unhealthy, and if you further find that plaintiff had no knowledge of the likely serious and dangerous effects to health from contacts with said chemicals and was not warned thereof by Shell or by plaintiff's employer and if you further find that Shell knew of the danger to the human body and particularly to plaintiff by such contact with said chemicals and if you further find Shell knew that plaintiff had no knowledge of said likely danger in said mixing then Shell was negligent in failing to warn plaintiff."
Thus it appears to us failure to warn, the tort relied on and proved, was both pleaded and submitted.
[10] Shell has other complaints about our decision. It says since we have reversed the judgment against Strain, the individual resident defendant, we should remand the case to permit Shell, as a nonresident, to remove it to the United States Court and retry it there. It offers no authority in support of this contention. Those we find rule to the contrary. The elimination of the party defendant, whose presence [615]
prevents removal, by a ruling on the merits adverse to the *Page 299 
plaintiff and without his assent does not make the case a removable one. 45 Am. Jur. 901; 54 C.J. 285. "It is well established that if a case is nonremovable when begun it can be made removable only by a voluntary dismissal or nonsuit by the plaintiff, as to the resident defendant . . . The sustaining of the demurrer to the evidence as to the resident defendant was a ruling in invitum and the case was not removable. . . ." citing cases. Garnett v. S.S. Kresge Co. (Mo. App.), 85 S.W.2d 157, 163 [11].
Shell also complains our opinion fails to pass upon and dispose of points decisive of the case which it presented in its brief. The opinion states "other assignments of error are argued but they are either not supported by the record as we find it or by the cases relied on."
[11] The first such point is that plaintiff's principle instruction submitted four propositions for which there was no proof, namely Strain by authority directed the mixing, assumed control of Orr, and ordered Orr to work in the manner causing exposure when Strain knew the chemical was dangerous. We ruled the evidence was insufficient to show Strain knew the chemical was dangerous. We stated it was unnecessary to consider the evidence about the other propositions as they were not required for plaintiff's recovery. In a similar situation this court held an instruction was harmless which required the finding of a fact not proved by the evidence when proof of such fact was not needed to make a case. Scott v. Missouri Pac. R. Co., 333 Mo. 374,62 S.W.2d 834 [8, 9]. That ruling is apposite here. See also Guthrie v. City of St. Charles, 347 Mo. 1175, 152 S.W.2d 91, 98 [12]; Tash v. St. Louis-S.F. Ry. Co. 335 Mo. 1148,76 S.W.2d 690, 698 [9].
[12] For the second such point Shell objects to the admission of evidence as to the amount of workmen's compensation received by plaintiff. If this was error, it was in answer to evidence adduced by Shell itself that plaintiff had filed a claim and received such compensation. Being self-invited Shell may not complain. Lewis v. St. Louis Independent Packing Co. (Mo.) 3 S.W.2d 244, 250 [11]. We find under somewhat similar circumstances evidence of the amount of workmen's compensation received by a plaintiff was held to be harmless if such was error. Thompson v. A. Morgan H.  E. (Mo. App.), 26 S.W.2d 807, 809 [2]. After plaintiff testified he had received between $550 and $600 compensation, Shell offered to prove on recross examination the reason he had not received more was because he chose voluntarily not to accept any more until his claim against Shell had been litigated. The court excluded this testimony. Shell complains such action is unfair and relies on the maxim: "What is sauce for the goose is sauce for a gander." But doesn't Shell, who started the line of inquiry about which it now complains, confuse the gander and the goose? Be that as it may, each has enjoyed his sauce. The extent of cross-examination is a matter largely within the discretion *Page 300 
of the trial court. The rulings will not be disturbed unless an abuse of discretion is shown and none has been shown here.
[13] The final point Shell says is decisive of the case was left undecided by the opinion arises from a conflict in the parties' instructions. We find no such conflict when the instructions are read together as they must be. Plaintiff's instruction 2 told the jury if, under the evidence and other instructions, it should find for plaintiff then the negligence of plaintiff's employer should not influence the amount of the verdict and concluded: "The amount of your verdict in such event will be governed entirely by the court's instruction on the measure of damages, which instruction is numbered 8." Instruction 3 for plaintiff after referring to the other instructions told the jury the amount of workmen's compensation received by plaintiff has no bearing on the amount of the verdict and closed with the same conclusion.
Instruction 7 for Shell with which 2 and 3 are said to conflict states: "The court instructs the jury that the plaintiff cannot recover from defendants under any circumstances for injuries caused by any chemical other than Kesscocide."
Plaintiff's instruction 8 was the usual measure of damages instruction to be followed "if under the evidence and the other instructions" the jury finds for plaintiff.
Plaintiff's instructions 2 and 3 are not as clearly phrased as they should be. Still, the statement that the amount of the verdict shall be "governed entirely" by number 8 does not conflict with Shell's number 7 when all the instructions are read together. Plaintiff's instructions reiterate they should be read together. The [616] jury could consider number 8 only if it first found under number 7 that plaintiff's injuries resulted from Kesscocide. If the jury found such to be the fact then the amount of the verdict must be governed by the requirements of number 8.
We find no point decisive of the case was overlooked in the opinion. We find no constitutional or other right of Shell has been violated by our decision in this case. The record indicates that Shell had a fair trial before a jury. The jury returned a judgment against Shell, reduced by remittitur in the trial court. Our decision affirmed the judgment. The motion for rehearing contains no just reason for now overturning the judgment. The motion is overruled. All concur. *Page 301